FILED
                            NOT FOR PUBLICATION                                SEP 07 2011

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 09-50533

              Plaintiff - Appellee,              D.C. No. 2:07-cr-01198-GHK-1

v.
                                                 MEMORANDUM*
ANTHONY WASHINGTON,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, District Judge, Presiding

                          Submitted September 1, 2011**
                              Pasadena, California

Before: ALARCÓN, O’SCANNLAIN, and SILVERMAN, Circuit Judges.

      Anthony Washington appeals from his conviction and sentence for being a

felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1); possession

with intent to distribute cocaine base in the form of crack cocaine, in violation of


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
21 U.S.C. §§ 841(a)(1) and (b)(1)(B)(iii); and possession of a firearm in

furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A).

We have jurisdiction pursuant to 18 U.S.C. § 3742 and 28 U.S.C. § 1291, and we

affirm.

      Washington has not demonstrated that the district court clearly erred in

crediting Sergeant Mkrtchyan’s testimony that he saw Washington without his

seatbelt as the vehicle in which Washington was a passenger pulled off the street

and into a gas station. See United States v. Craighead, 539 F.3d 1073, 1082 (9th

Cir. 2008) (giving “special deference” to the district court’s credibility findings).

Accordingly, the district court did not err in denying Washington’s motion to

suppress on the ground that the arresting officers had reasonable suspicion to

conduct the traffic stop of the vehicle, because the record does not support a

definite and firm conviction that the officers lacked reasonable suspicion that a

traffic violation had occurred. See United States v. Choudhry, 461 F.3d 1097,

1100 (9th Cir. 2006) (reasonable suspicion standard applies to traffic stops).

      Washington’s theory of defense was premised on an effort to impeach

Sergeant Mkrtchyan, who testified on cross-examination that he was not aware of

sentencing enhancements for crack cocaine offenses under § 11351.5 of the

California Health and Safety Code. The defense called no witnesses and


                                           2
introduced no other evidence that could support an inference that Sergeant

Mkrtchyan was, or should have been, aware of the state sentencing provisions. See

United States v. Mason, 902 F.2d 1434, 1438 (9th Cir. 1990) (“A defendant is

entitled to have the judge instruct the jury on his theory of defense, provided that it

is supported by law and has some foundation in the evidence.”). Washington

failed to adduce evidence that would render the instruction relevant to his actual

theory of defense, which was adequately covered by the jury instructions on the

burden of proof and the credibility of witnesses. Accordingly, the district court did

not abuse its discretion in declining to instruct the jury regarding sentencing

enhancements for crack cocaine offenses under California law.

      Finally, the Fair Sentencing Act of 2010, Pub. L. 111-220, 124 Stat. 2372

(2010) (codified as amended in scattered sections of title 21 of the United States

Code), does not apply retroactively to Washington. United States v. Baptist, --

F.3d --, No 09-50315, 2011 WL 2150993 (9th Cir. June 2, 2011) (per curiam). The

disparity between crack and powder cocaine sentencing does not implicate equal

protection or the prohibition on cruel and unusual punishment. Id. at *3 (citing

United States v. Dumas, 64 F.3d 1427, 1429-32 (9th Cir. 1995); United States v.

Harding, 971 F.2d 410, 412-14 (9th Cir. 1992); and United States v. Hoyt, 879

F.2d 505, 512-14 (9th Cir. 1989)).


                                           3
AFFIRMED.




            4